Citation Nr: 1703227	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-44 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to recognition as a prisoner of war.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for pulmonary tuberculosis.

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for peptic ulcer disease.

4.  Whether the reduction of rating for residuals, shrapnel wound, left non-dominant forearm with injury to Muscle Group VII from 40 to 30 percent disabling is proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had recognized service in the Philippine Guerilla and Combination Service from February 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision and January 2014 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The January 2014 administrative decision determined reopening of the issue of entitlement to recognition as a prisoner of war was not warranted because new and material evidence had not been received to reopen the claim.

The January 2014 rating decision denied service connection for pulmonary tuberculosis and peptic ulcer disease, finding new and material evidence had not been received to reopen the claims.  Although the January 2014 rating decision also denied service connection for status post herniaplasty, bilateral, and a total disability rating based on individual unemployability (TDIU), the Veteran did not express disagreement with these decisions in his February 2014 notice of disagreement.  Therefore, they are not included in the present appeal.

The May 2014 rating decision effectuated a rating reduction for the service-connected residuals of shrapnel wound, left non-dominant forearm, with injury to Muscle Group VII that was proposed by the January 2014 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates the Veteran has received benefits from the Social Security Administration (SSA) for several years based on eligibility in the State of California.  The record does not clearly indicate the exact nature of these benefits.  The Veteran has been unemployed for several decades, which suggests the benefits may be due to disability.  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA is also required to make reasonable efforts to assist the Veteran in obtaining private medical records that are relevant to his claims.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the record contains several excerpts from private treatment records regarding the disabilities that are the subject of this appeal.  The limited nature of these records suggests there may be outstanding private treatment records.  Reasonable efforts should be made to assist the Veteran in obtaining private medical records that are relevant to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any records that may be available from the SSA.  Associate any obtained records with the claims file.  If the records are not obtained associate documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

2.  Ask the Veteran to identify any relevant private medical records that may not yet be associated with the claims file.  Make reasonable efforts to obtain any such records identified by the Veteran.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

